Citation Nr: 1127779	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  07-21 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse (L.B.), and D.R.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California, which granted service connection for bilateral hearing loss disability, evaluated as 20 percent disabling, effective from June 2005.  The Veteran appealed the evaluation.  

In September 2010, the Veteran and two witnesses testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board notes that at the Travel Board hearing, R.N. testified that the Veteran had been depressed (See Board hearing transcript, pages 8 and 9.)  In addition, a July 2008 statement by D.R., the Veteran's brother-in-law, noted that the Veteran's hearing disability had caused the Veteran to have depression.  At the Travel Board hearing, the Veteran specifically testified that he was not filing a VA claim for depression; therefore, the Board need not refer it for further RO consideration. (See Board hearing transcript, page 13.)

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for bilateral hearing loss disability, evaluated as 20 percent disabling from June 2005.  Inasmuch as the issue currently before the Board was placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating assignment, analysis of the issue requires consideration of the rating to be assigned effective from the date of award of service connection for the claim.  

The claims folder contains several audiology reports, to include a March 2006 QTC examination report, a May 2009 VA examination report, and a May 2009 private audiology report.  The Veteran testified at the September 2010 Travel Board hearing that his hearing has become worse since the 2009 VA examination.  In a June 2010 written statement, he stated that he did not believe that the 2009 VA examination was accurate.  The claims file also includes a private July 2010 audiology report.  The July 2010 record does indicate that the Veteran's hearing acuity is worse than it was in May 2009; however, the audiology results do not indicate that an increased rating, based on the diagnostic rating criteria, is warranted.
 
The Veteran is competent to testify that he has had an increase in difficulty with hearing since the last VA examination in May 2009.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Notably, the evidence reflects a change in hearing acuity during the one year time period from May 2009 to July 2010.  In addition, the Board notes that it has now been approximately two years since the VA examination, and one year since the private examination.  Based on the foregoing, the Board finds that the Veteran should be afforded another VA examination. 

The Board notes that November 2005, May 2009, and July 2010 private audiologist(s) provided graphs of the Veteran's hearing condition.  The audiologist(s) did not, however, provide specific numerical readings at the different threshold levels.  While the Board is able to interpret audiograms which are presented in graphic, rather than numerical, form, the Veteran should also be given the opportunity to supplement the record by providing evidence of numerical interpretation of the private audiogram graphs.  In addition, it would be helpful if the VA examiner also interpreted them.   

The VA examination report should also include a description of the functional effects caused by the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007

Finally, the Board notes that the November 2005, May 2009, and July 2010 K.P. private audiology records do not reflect whether the Maryland CNC test was used in determining the speech discrimination scores.  Thus, in accordance with Savage v. Shinseki, No. 09-4406 (Vet. App. Nov. 3, 2010), the Veteran should be given the opportunity to supplement the record by providing evidence as to whether the K.P. audiologist(s) used the Maryland CNC test. 


Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may provide evidence as to whether the Maryland CNC test was used in determining the private speech discrimination scores, and also numerical interpretations of the graph audiograms (November 2005, May 2009, and July 2010 K.P. records.)  He may provide this information himself, or may provide authorization on a VA Form 21-4142, Authorization and Consent to Release Information, for VA to obtain this information.  After obtaining a completed VA Form 21-4142, the AOJ should attempt to obtain evidence as to whether the Maryland CNC test was used in determining speech recognition scores, and numerical interpretations of the graph audiograms. (November 2005, May 2009 and July 2010 K.P. records.)  

2.  Thereafter, schedule the Veteran for a VA examination to determine the extent of his service-connected bilateral hearing loss disability.  Perform all necessary diagnostic tests, and report all clinical manifestations in detail.  In addition to dictating objective test results, the examiner should describe the functional effects caused by the Veteran's hearing loss disability.  If possible, and if the claims file does not contain numeric interpretations of the November 2005, May 2009, and July 2010 private audiology reports, the examiner should do so. 

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2010).  

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case, and provide the Veteran and his representative with an appropriate opportunity to respond.  Thereafter, the claim should be returned to the Board as warranted. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


